DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 04/08/2022 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-10, 12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 108630167 A; See US 2021/0225311 A1 for official translation and rejection citations) in view of Wu (CN 109559697 A) and Li (WO 2018/107534 A1; See US 2019/0259338 for official translation and rejection citations).

Claim 1, Zhang (Fig. 1-7) discloses a gate driver on array (GOA) device (Paragraph [0030]; wherein discloses “a gate driver on array (GOA) circuit”), comprising multiple cascaded GOA units (Paragraph [0030]; wherein discloses “The GOA circuit comprises m stage cascaded GOA circuits”), with any stage of the GOA units (Fig. 1) comprising a forward-reverse scan module (100 and 600; Fig. 1), an output module (300, 400, and C1; Fig. 1), a pull-down module (200, 500, and 700; Fig. 1), and a function control module (800 and 900; Fig. 1); 
wherein the forward-reverse scan module (100 and 600; Fig. 1) receives a scan driving signal of a previous stage (G(n-2); Fig. 1; Paragraph [0088]), a forward scan signal (U2D; Fig. 1; Paragraph [0088]), a scan driving signal of a next stage (G(n+2); Fig. 5; Paragraph [0089]), a reverse scan signal (D2U; Paragraph [0089]), and a constant-voltage low-level signal (VGL; Fig. 1; Paragraph [0090]), and is electrically connected to a first node (Q; Fig. 1), and a second node (P; Fig. 1; Paragraph [0090]), configured to output (NT1; Fig. 1) the forward scan signal (U2D; Fig. 1) to the first node (Q; Fig. 1), or configured to output (NT2; Fig. 1) the reverse scan signal (D2U; Fig. 1) to the first node (Q; Fig. 1), and outputs (NT6; Fig. 1) the constant-voltage low-level signal (VGL; Fig. 1) to the second node (P; Fig. 1) under control of a potential of (Paragraph [0089]) the first node (Q; Fig. 1); 
wherein the output module (300, 400, and C1; Fig. 1) receives the constant-voltage low-level signal (VGL; Fig. 1; Paragraph [0087]) and a constant-voltage high-level signal (VGH; Fig. 1; Paragraph [0092]), and is electrically connected (C1 and NT7; wherein figure shows elements C1 and NT7 connected to node Q) to the first node (Q; Fig. 1) and a third control clock terminal (CK(n); Fig. 1; Paragraph [0094]), configured to output a scan driving signal (T1; Fig. 4) of a current stage (G(n); Fig. 1); 
wherein the pull-down module (200, 500, and 700; Fig. 1) receives the constant-voltage low-level signal (VGL; Fig. 1; Paragraphs [0093] and [0095]), the forward scan signal (U2D; Fig. 1; Paragraph [0091]), the reverse scan signal D2U; Fig. 1; Paragraph [0091]), and the constant-voltage high-level signal (VGH; Fig. 1; Paragraph [0091]), and is electrically connected (200, 500, and 700; Fig. 1) to a second control clock terminal (CK(n+1); Fig. 1; Paragraph [0091]), a fourth control clock terminal (CK(n-1); Fig. 1; Paragraph [0091]), the first node (Q; Fig. 1; wherein figure shows transistor NT5 connected to node Q), and the scan driving signal of the current stage (G(n); Fig. 1; wherein figure shows transistor N10 connected to output G(n)), configured to pull down (NT5 and NT10; Fig. 1) the potential of the first node (Q; Fig. 1) and a potential of the scan driving signal of the current stage (G(n); Fig. 1) to a potential of the constant-voltage low-level signal (VGL; Fig. 1); 
27wherein the function control module (800 and 900; Fig. 1) receives a first function control signal (GAS1; Fig. 1) and a second function control signal (GAS2; Fig. 1), and is electrically connected (800 and 900; Fig. 1) the second node (P; Fig. 1), and the scan driving signal of the current stage (G(n); Fig. 1), configured to realize a turn on function and a turn off function of the GOA device on all scan driving signals (Paragraph [0072]; wherein discloses first and second global signals); and 
wherein the forward scan signal (U2D; Fig. 1) and the reverse scan signal (D2U; Fig. 1) are both direct current (DC) power sources (Paragraph [0073]; wherein discloses high voltage level and low voltage level), and a potential of the forward scan signal (U2D; Fig. 1) is opposite to (Paragraph [0073]) a potential of the reverse scan signal (D2U; Fig. 1);
wherein the forward-reverse scan module (100, 110, and 600; Fig. 5) comprises a second transistor (NT1; Fig. 5), a twenty-first transistor (NT14; Fig. 5), a twenty-third transistor (NT6; Fig. 5), and a fourth transistor (NT2; Fig. 5); 
wherein a gate of the second transistor (NT1; Fig. 5) receives the scan driving signal of the previous stage (G(n-2); Fig. 5), a source of the second transistor (NT1; Fig. 5) receives the forward scan signal (U2D; Fig. 5), and a drain of the second transistor (NT1; Fig. 5) is electrically connected to the third node (Q1; Fig. 5); 
wherein a gate (source; See Applicant’s figure 2) of the twenty-first transistor (NT14; Fig. 5) is electrically connected to the third node (Q1; Fig. 5), a drain of the twenty-first transistor (NT14; Fig. 5) is electrically connected to the first node (Q2; Fig. 5); 
wherein a gate of the fourth transistor (NT2; Fig. 5) receives the scan driving signal of the next stage (G(n+2); Fig. 5), a source of the fourth transistor (NT2; Fig. 5) receives the reverse 28scan signal (D2U; Fig. 5), and a drain of the fourth transistor (NT2; Fig. 5) is electrically connected to the third node (Q1; Fig. 5) and a gate of the twenty-third transistor (NT6; Fig. 5); 
wherein a source of the twenty-third transistor (NT6; Fig. 5) receives the constant-voltage low-level signal (VGL; Fig. 5), and a drain of the twenty-third transistor (NT6; Fig. 5) is electrically connected to the second node (P; Fig. 5) and a drain of the tenth transistor (NT8; Fig. 5). 
Zhang does not expressly disclose wherein the forward-reverse scan module receives is electrically connected to a first control clock terminal;
wherein the forward-reverse scan module comprises, a twenty-first transistor, a twenty-second transistor, and a fifth transistor; 
wherein a source of the twenty-first transistor and a source of the twenty-second
transistor are electrically connected to the third node, a drain of the twenty-first transistor and a drain of the twenty-second transistor are electrically connected to the
first node, a gate of the twenty-first transistor is electrically connected to the first control
clock terminal, and a gate of the twenty-second transistor is electrically connected to a
gate of a tenth transistor;
 wherein a gate of the fifth transistor is electrically connected to the first node, a source of the fifth transistor receives the constant-voltage low-level signal, and a drain of the fifth transistor is electrically connected to the second node and the drain of the tenth transistor; and 
wherein the drain of the twenty-second transistor is electrically connected to the gate of the fifth transistor.  
Wu (Fig. 1-3) discloses wherein the forward-reverse scan module (Tr13, Tr14, Tr2, Tr3, Tr9, and Tr8) receives is electrically connected to a first control clock terminal (SET; Fig. 1; wherein figure shows gate of transistor Tr2 connected to set, See figure 2 which shows set terminal connected to one of the clock signals CKV1-CKV4);
wherein the forward-reverse scan module (Tr13, Tr14, Tr2, Tr3, Tr9, and Tr8) comprises, a twenty-first transistor (Tr2; Fig. 1), a twenty-second transistor (Tr9; Fig. 1), and a fifth transistor (Tr8; Fig. 1); 
wherein a source of the twenty-first transistor (Tr2; Fig. 1) and a source of the twenty-second transistor (Tr9; Fig. 1) are electrically connected to the third node (Fig. 1; wherein figure shows electrodes of both transistors Tr2 and Tr9 connected a node which is connected to electrodes of both transistors Tr13 and Tr14 and a gate electrode of transistor Tr3), a drain of the twenty-first transistor (Tr2; Fig. 1) and a drain of the twenty-second transistor (Tr9; Fig. 1) are electrically connected to the first node (N2b; Fig. 1), a gate of the twenty-first transistor (Tr2; Fig. 1) is electrically connected to the first control clock terminal (SET; Fig. 1; SET; Fig. 2; wherein figure shows set terminal connected to one of the clocks signals CKV1-CKV4), and a gate of the twenty-second transistor (Tr9; Fig. 1) is electrically connected to a gate of a tenth transistor (Tr4; Fig. 1);
 wherein a gate of the fifth transistor (Tr8; Fig. 1) is electrically connected to the first node (N2b; Fig. 1), a source of the fifth transistor (Tr8; Fig. 1) receives the constant-voltage low-level signal (VGL; Fig. 1), and a drain of the fifth transistor (Tr8; Fig. 1) is electrically connected to the second node (N1; Fig. 1) and the drain of the tenth transistor (Tr4; Fig. 1); and 
wherein the drain of the twenty-second transistor (Tr9; Fig. 1) is electrically connected (N2b; Fig. 1) to the gate of the fifth transistor (Tr8; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zhang’s gate driver on array (GOA) device by applying a forward-reverse scan module, as taught by Wu, so to use gate driver on array (GOA) device with forward-reverse scan module for solving the technical problem that the shift register unit reset capability is bad in existing technology (Summary of Invention).
Zhang in view of Wu does not expressly disclose 27wherein the function control module is electrically connected to the first node. 
Li (Fig. 4) discloses 27wherein the function control module (30 and 31; Fig. 4) is electrically connected to the first node (T10; Fig. 4). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zhang in view of Wu’s gate driver on array (GOA) device by applying a function control module, as taught by Li, so to use a gate driver on array (GOA) device with a function control module for provide a gate driving circuit which has All Gate On and All Gate Off functions and can effectively prevent electric leakage of a Q node (Paragraph [0007]).

Claim 10, Zhang (Fig. 1-7) discloses a display panel (Paragraph [0105]), comprising a gate driver on array (GOA) device (Paragraph [0030]; wherein discloses “a gate driver on array (GOA) circuit”) and a functional display layer (Paragraph [0002]; wherein discloses a substrate) disposed on the GOA device (Paragraph [0030]; wherein discloses “a gate driver on array (GOA) circuit”), wherein the GOA device comprises multiple cascaded GOA units (Paragraph [0030]; wherein discloses “The GOA circuit comprises m stage cascaded GOA circuits”), with any stage of the GOA units (Fig. 1) comprising a forward-reverse scan module (100 and 600; Fig. 1), an output module (300, 400, and C1; Fig. 1), a pull-down module (200, 500, and 700; Fig. 1), and a function control module (800 and 900; Fig. 1);
wherein the forward-reverse scan module (100 and 600; Fig. 1) receives a scan driving signal of a previous stage (G(n-2); Fig. 1; Paragraph [0088]), a forward scan signal (U2D; Fig. 1; Paragraph [0088]), a scan driving signal of a next stage (G(n+2); Fig. 5; Paragraph [0089]), a reverse scan signal (D2U; Paragraph [0089]), and a constant-voltage low-level signal (VGL; Fig. 1; Paragraph [0090]), and is electrically connected to a first node (Q; Fig. 1), and a second node (P; Fig. 1; Paragraph [0090]), configured to output (NT1; Fig. 1) the forward scan signal (U2D; Fig. 1) to the first node (Q; Fig. 1), or configured to output (NT2; Fig. 1) the reverse scan signal (D2U; Fig. 1) to the first node (Q; Fig. 1), and outputs (NT6; Fig. 1) the constant-voltage low-level signal (VGL; Fig. 1) to the second node (P; Fig. 1) under control of a potential of (Paragraph [0089]) the first node (Q; Fig. 1); 
wherein the output module (300, 400, and C1; Fig. 1) receives the constant-voltage low-level signal (VGL; Fig. 1; Paragraph [0087]) and a constant-voltage high-level signal (VGH; Fig. 1; Paragraph [0092]), and is electrically connected (C1 and NT7; wherein figure shows elements C1 and NT7 connected to node Q) to the first node (Q; Fig. 1) and a third control clock terminal (CK(n); Fig. 1; Paragraph [0094]), configured to output a scan driving signal (T1; Fig. 4) of a current stage (G(n); Fig. 1); 
wherein the pull-down module (200, 500, and 700; Fig. 1) receives the constant-voltage low-level signal (VGL; Fig. 1; Paragraphs [0093] and [0095]), the forward scan signal (U2D; Fig. 1; Paragraph [0091]), the reverse scan signal D2U; Fig. 1; Paragraph [0091]), and the constant-voltage high-level signal (VGH; Fig. 1; Paragraph [0091]), and is electrically connected (200, 500, and 700; Fig. 1) to a second control clock terminal (CK(n+1); Fig. 1; Paragraph [0091]), a fourth control clock terminal (CK(n-1); Fig. 1; Paragraph [0091]), the first node (Q; Fig. 1; wherein figure shows transistor NT5 connected to node Q), and the scan driving signal of the current stage (G(n); Fig. 1; wherein figure shows transistor N10 connected to output G(n)), configured to pull down (NT5 and NT10; Fig. 1) the potential of the first node (Q; Fig. 1) and a potential of the scan driving signal of the current stage (G(n); Fig. 1) to a potential of the constant-voltage low-level signal (VGL; Fig. 1); 
27wherein the function control module (800 and 900; Fig. 1) receives a first function control signal (GAS1; Fig. 1) and a second function control signal (GAS2; Fig. 1), and is electrically connected (800 and 900; Fig. 1) the second node (P; Fig. 1), and the scan driving signal of the current stage (G(n); Fig. 1), configured to realize a turn on function and a turn off function of the GOA device on all scan driving signals (Paragraph [0072]; wherein discloses first and second global signals); and 
wherein the forward scan signal (U2D; Fig. 1) and the reverse scan signal (D2U; Fig. 1) are both direct current (DC) power sources (Paragraph [0073]; wherein discloses high voltage level and low voltage level), and a potential of the forward scan signal (U2D; Fig. 1) is opposite to (Paragraph [0073]) a potential of the reverse scan signal (D2U; Fig. 1);
wherein the forward-reverse scan module (100, 110, and 600; Fig. 5) comprises a second transistor (NT1; Fig. 5), a twenty-first transistor (NT14; Fig. 5), a twenty-third transistor (NT6; Fig. 5), and a fourth transistor (NT2; Fig. 5); 
wherein a gate of the second transistor (NT1; Fig. 5) receives the scan driving signal of the previous stage (G(n-2); Fig. 5), a source of the second transistor (NT1; Fig. 5) receives the forward scan signal (U2D; Fig. 5), and a drain of the second transistor (NT1; Fig. 5) is electrically connected to the third node (Q1; Fig. 5); 
wherein a gate (source; See Applicant’s figure 2) of the twenty-first transistor (NT14; Fig. 5) is electrically connected to the third node (Q1; Fig. 5), a drain of the twenty-first transistor (NT14; Fig. 5) is electrically connected to the first node (Q2; Fig. 5); 
wherein a gate of the fourth transistor (NT2; Fig. 5) receives the scan driving signal of the next stage (G(n+2); Fig. 5), a source of the fourth transistor (NT2; Fig. 5) receives the reverse 28scan signal (D2U; Fig. 5), and a drain of the fourth transistor (NT2; Fig. 5) is electrically connected to the third node (Q1; Fig. 5) and a gate of the twenty-third transistor (NT6; Fig. 5); 
wherein a source of the twenty-third transistor (NT6; Fig. 5) receives the constant-voltage low-level signal (VGL; Fig. 5), and a drain of the twenty-third transistor (NT6; Fig. 5) is electrically connected to the second node (P; Fig. 5) and a drain of the tenth transistor (NT8; Fig. 5). 
Zhang does not expressly disclose wherein the forward-reverse scan module receives is electrically connected to a first control clock terminal;
wherein the forward-reverse scan module comprises, a twenty-first transistor, a twenty-second transistor, and a fifth transistor; 
wherein a source of the twenty-first transistor and a source of the twenty-second
transistor are electrically connected to the third node, a drain of the twenty-first transistor and a drain of the twenty-second transistor are electrically connected to the
first node, a gate of the twenty-first transistor is electrically connected to the first control
clock terminal, and a gate of the twenty-second transistor is electrically connected to a
gate of a tenth transistor;
 wherein a gate of the fifth transistor is electrically connected to the first node, a source of the fifth transistor receives the constant-voltage low-level signal, and a drain of the fifth transistor is electrically connected to the second node and the drain of the tenth transistor; and 
wherein the drain of the twenty-second transistor is electrically connected to the gate of the fifth transistor.  
 Wu (Fig. 1-3) discloses wherein the forward-reverse scan module (Tr13, Tr14, Tr2, Tr3, Tr9, and Tr8) receives is electrically connected to a first control clock terminal (SET; Fig. 1; wherein figure shows gate of transistor Tr2 connected to set, See figure 2 which shows set terminal connected to one of the clock signals CKV1-CKV4);
wherein the forward-reverse scan module (Tr13, Tr14, Tr2, Tr3, Tr9, and Tr8) comprises, a twenty-first transistor (Tr2; Fig. 1), a twenty-second transistor (Tr9; Fig. 1), and a fifth transistor (Tr8; Fig. 1); 
wherein a source of the twenty-first transistor (Tr2; Fig. 1) and a source of the twenty-second transistor (Tr9; Fig. 1) are electrically connected to the third node (Fig. 1; wherein figure shows electrodes of both transistors Tr2 and Tr9 connected a node which is connected to electrodes of both transistors Tr13 and Tr14 and a gate electrode of transistor Tr3), a drain of the twenty-first transistor (Tr2; Fig. 1) and a drain of the twenty-second transistor (Tr9; Fig. 1) are electrically connected to the first node (N2b; Fig. 1), a gate of the twenty-first transistor (Tr2; Fig. 1) is electrically connected to the first control clock terminal (SET; Fig. 1; SET; Fig. 2; wherein figure shows set terminal connected to one of the clocks signals CKV1-CKV4), and a gate of the twenty-second transistor (Tr9; Fig. 1) is electrically connected to a gate of a tenth transistor (Tr4; Fig. 1);
 wherein a gate of the fifth transistor (Tr8; Fig. 1) is electrically connected to the first node (N2b; Fig. 1), a source of the fifth transistor (Tr8; Fig. 1) receives the constant-voltage low-level signal (VGL; Fig. 1), and a drain of the fifth transistor (Tr8; Fig. 1) is electrically connected to the second node (N1; Fig. 1) and the drain of the tenth transistor (Tr4; Fig. 1); and 
wherein the drain of the twenty-second transistor (Tr9; Fig. 1) is electrically connected (N2b; Fig. 1) to the gate of the fifth transistor (Tr8; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zhang’s gate driver on array (GOA) device by applying a forward-reverse scan module, as taught by Wu, so to use gate driver on array (GOA) device with forward-reverse scan module for solving the technical problem that the shift register unit reset capability is bad in existing technology (Summary of Invention).
Zhang in view of Wu does not expressly disclose 27wherein the function control module is electrically connected to the first node. 
Li (Fig. 4) discloses 27wherein the function control module (30 and 31; Fig. 4) is electrically connected to the first node (T10; Fig. 4). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zhang in view of Wu’s gate driver on array (GOA) device by applying a function control module, as taught by Li, so to use a gate driver on array (GOA) device with a function control module for provide a gate driving circuit which has All Gate On and All Gate Off functions and can effectively prevent electric leakage of a Q node (Paragraph [0007]).

Claims 3 and 12, Zhang (Fig. 1-7) discloses wherein the output module (300, 400, and C1; Fig. 1) comprises a sixth transistor (NT7; Fig. 1), a seventh transistor (NT9; Fig. 1), and a first capacitor (C1; Fig. 9); 
wherein a gate of the sixth transistor (NT7; Fig. 1) receives the constant-voltage high-level signal (VGH; Fig. 1), a source of the sixth transistor (NT7; Fig. 1) is electrically connected to the first node (Q; Fig. 1), and a drain of the sixth transistor (NT7; Fig. 1) is electrically connected to a gate of the seventh transistor (NT9; Fig. 1); 
wherein a source of the seventh transistor (NT9; Fig. 1) is electrically connected to the third control clock terminal (CK(n); Fig. 1), and a drain of the seventh transistor (NT9; Fig. 1) is electrically connected to the scan driving signal of the current stage (G(n); Fig. 1); and 
wherein an end of the first capacitor (C1; Fig. 1) is electrically connected to the first node (Q; Fig. 1), and another end of the first capacitor (C1; Fig. 1) is electrically connected to the constant-voltage low-level signal (VGL; Fig. 1).  

Claims 4 and 13, Zhang (Fig. 1-7) discloses wherein the pull-down module (200, 500, and 700; Fig. 1) comprises an eighth transistor (NT3; Fig. 1), a ninth transistor (NT4; Fig. 1), a tenth transistor (NT8; Fig. 1), an eleventh transistor (NT5; Fig. 1), a twelfth transistor (NT10; Fig. 1), and a second capacitor (C2; Fig. 1), wherein a 29gate of the eighth transistor (NT3; Fig. 1) receives the forward scan signal (U2D; Fig. 1), a source of the eighth transistor (NT3; Fig. 1) is electrically connected to the fourth control clock terminal (CK(n+1); Fig. 1), a gate of the ninth transistor (NT4; Fig. 1) receives the reverse scan signal (D2U; Fig. 1), a source of the ninth transistor (NT4; Fig. 1) is electrically connected to the second control clock terminal (CK(n-1); Fig. 1), a drain of the eighth transistor (NT3; Fig. 1) and a drain of the ninth transistor (NT4; Fig. 1) are electrically connected to a gate of the tenth transistor (NT8; Fig. 1), a source of the tenth transistor (NT8; Fig. 1) receives the constant-voltage high-level signal (VGH; Fig. 1), a drain of the tenth transistor (NT8; Fig. 1), a gate of the eleventh transistor (NT5; Fig. 1), and a gate of the twelfth transistor (NT10; Fig. 1) are electrically connected to the second node (P; Fig. 1), a source of the eleventh transistor (NT5; Fig. 1) and a source of the twelfth transistor (NT10; Fig. 1) receive the constant-voltage low-level signal (VGL; Fig. 1), a drain of the eleventh transistor (NT5; Fig. 1) is electrically connected to the first node (Q; Fig. 1), a drain of the twelfth transistor (NT10; Fig. 1) is electrically connected to the scan driving signal of the current stage (G(n); Fig. 1), an end of the second capacitor (C2; Fig. 1) is electrically connected to the second node (P; Fig. 1), and another end of the second capacitor (C2; Fig. 1) is electrically connected to the constant-voltage low-level signal (VGL; Fig. 1).  

Claims 7 and 16, Li (Fig. 4) discloses wherein the function control module (30 and 31; Fig. 4) comprises a thirteenth transistor (T10; Fig. 4), a fourteenth transistor (T12; Fig. 4), a fifteenth transistor (T11; Fig. 4), and a sixteenth transistor (T13; Fig. 4); 
wherein a gate of the thirteenth transistor (T10; Fig. 4), a gate of the fourteenth transistor (T12; Fig. 4), and a source and a gate of the fifteenth transistor (T11; Fig. 4) receive the first function control signal (Reset1; Fig. 4), a gate of the sixteenth transistor (T13; Fig. 4) receives the second function control signal (Reset2; Fig. 4), a source of the thirteenth transistor (T10; Fig. 4), a source of the fourteenth transistor (T12; Fig. 4), and a source of the sixteenth transistor (T13; Fig. 4) receive the constant-voltage low-level signal (VGL; Fig. 4), a 31drain of the thirteenth transistor (T10; Fig. 4) is electrically connected to the first node (Qn; Fig. 4), a drain of the fourteenth transistor (T12; Fig. 4) is electrically connected to the second node (Pn; Fig. 4), and a drain of the fifteenth transistor (T11; Fig. 4) and a drain of the sixteenth transistor (T13; Fig. 4) are electrically connected to the scan driving signal of the current stage (Gn; Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zhang in view of Zhao’s gate driver on array (GOA) device by applying a function control module, as taught by Li, so to use a gate driver on array (GOA) device with a function control module for provide a gate driving circuit which has All Gate On and All Gate Off functions and can effectively prevent electric leakage of a Q node (Paragraph [0007]).

Claims 8 and 17, Li (Fig. 4) discloses wherein the function control module (30 and 31; Fig. 4) comprises a thirteenth transistor (T10; Fig. 4), a fourteenth transistor (T12; Fig. 4), a fifteenth transistor (T11; Fig. 4), and a sixteenth transistor (T13; Fig. 4); 
wherein a gate of the thirteenth transistor (T10; Fig. 4), a gate of the fourteenth transistor (T12; Fig. 4), and a source and a gate of the fifteenth transistor (T11; Fig. 4) receive the first function control signal (Reset1; Fig. 4), a gate of the sixteenth transistor (T13; Fig. 4) receives the second function control signal (Reset2; Fig. 4), a source of the fourteenth transistor (T12; Fig. 4), and a source of the sixteenth transistor (T13; Fig. 4) receive the constant-voltage low-level signal (VGL; Fig. 4), a 31drain of the thirteenth transistor (T10; Fig. 4) is electrically connected to the first node (Qn; Fig. 4), a drain of the fourteenth transistor (T12; Fig. 4) is electrically connected to the second node (Pn; Fig. 4), and a drain of the fifteenth transistor (T11; Fig. 4) and a drain of the sixteenth transistor (T13; Fig. 4) are electrically connected to the scan driving signal of the current stage (Gn; Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zhang in view of Zhao’s gate driver on array (GOA) device by applying a function control module, as taught by Li, so to use a gate driver on array (GOA) device with a function control module for provide a gate driving circuit which has All Gate On and All Gate Off functions and can effectively prevent electric leakage of a Q node (Paragraph [0007]).

Claims 9 and 18, Li (Fig. 4) discloses further comprising a turn on function phase (All Gate On; Fig. 5 and 6) and a turn off function phase (All Gate Off; Fig. 5 and 6), wherein in the turn on function phase (All Gate On; Fig. 5 and 6), the first function control signal is high level (Reset1 during All Gate On; Fig. 5 and 6) and the second function control signal is low level (Reset2 during All Gate On; Fig. 5 and 6); 
in the turn off function phase (All Gate Off; Fig. 5 and 6), the first function control signal is low level (Reset1 during All Gate Off; Fig. 5 and 6) and the second function control signal is high level (Reset2 during All Gate Off; Fig. 5 and 6).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zhang in view of Zhao’s gate driver on array (GOA) device by applying a function control module, as taught by Li, so to use a gate driver on array (GOA) device with a function control module for provide a gate driving circuit which has All Gate On and All Gate Off functions and can effectively prevent electric leakage of a Q node (Paragraph [0007]).

Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 108630167 A; See US 2021/0225311 A1 for official translation and rejection citations) in view of Wu (CN 109559697 A) and Li (WO 2018/107534 A1; See US 2019/0259338 for official translation and rejection citations) as applied to claims 1 and 10 above, and further in view of Zhao (US 2018/0190179 A1).

Claims 5 and 14, Zhang in view of Wu and Li discloses the GOA device according to claim 1, and the display panel according to claim 10.
Zhang in view of Wu and Li does not expressly disclose wherein the GOA device receives a first clock signal, a second clock signal, a third clock signal, and a fourth clock signal, and the first clock signal, the second clock signal, the third clock signal, and the fourth clock signal are respectively valid within one operating period in turn.  
Zhao (Fig. 1-3) discloses wherein the GOA device (Fig. 1 and 2) receives a first clock signal (CK1; Fig. 1 and 2), a second clock signal (CK2; Fig. 1 and 2), a third clock signal (CK3; Fig. 1 and 2), and a fourth clock signal (CK4; Fig. 1 and 2), and the first clock signal (CK1; Fig. 1 and 2), the second clock signal (CK2; Fig. 1 and 2), the third clock signal (CK3; Fig. 1 and 2), and the fourth clock signal (CK4; Fig. 1 and 2) are respectively valid within one operating period in turn (Fig. 3; wherein figure shows sequentially active clock signals during the operation period).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zhang in view of Wu and Li’s gate driver on array (GOA) device by applying a driving method, as taught by a driving method, so to use a gate driver on array (GOA) device with a driving method for providing a flat panel display device and a scan driving circuit  reducing the complexity and occupied to have a narrow frame design of the flat panel display device (Paragraph [0003-0004]).

Claims 6 and 15, Zhao (Fig. 1-3) discloses wherein in a (1+4k)th staged GOA unit (Stage(7-9); Fig. 1 and 2), the first control clock terminal receives the third clock signal (CK3; Fig. 1), the second control clock terminal receives the fourth clock signal (CK4; Fig. 1), the third 30control clock terminal receives the first clock signal (CK1; Fig. 1), and the fourth control clock terminal receives the second clock signal (CK2; fig. 1); 
in a (2+4k)th staged GOA unit (Stage(4-6); Fig. 1 and 2), the first control clock terminal receives the fourth clock signal (CK4; Fig. 1), the second control clock terminal receives the first clock signal (CK1; Fig. 1), the third control clock terminal is connected the second clock signal (CK2; Fig. 1), and the fourth control clock terminal receives the third clock signal (CK3; Fig. 1); 
in a (3+4k)th staged GOA unit (Stage(1-3); Fig. 1 and 2), the first control clock terminal receives the first clock signal (CK1; Fig. 1), the second control clock terminal receives the second clock signal (CK2; Fig. 1), the third control clock terminal receives the third clock signal (CK3; Fig. 1), and the fourth control clock terminal receives the fourth clock signal (CK4; Fig. 1); 
in a (4+4k)th staged GOA unit (Stage(10-12; Fig. 1), the first control clock terminal receives the second clock signal (CK2; Fig. 1), the second control clock terminal receives the third clock signal (CK3; Fig. 1), the third control clock terminal receives the fourth clock signal (CK4; Fig. 1), and the fourth control clock terminal receives the first clock signal (CK1; Fig. 1); and 
wherein k is a positive integer (Fig. 1; wherein figure shows four unit circuits).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zhang in view of Wu and Li’s gate driver on array (GOA) device by applying a driving method, as taught by a driving method, so to use a gate driver on array (GOA) device with a driving method for providing a flat panel display device and a scan driving circuit  reducing the complexity and occupied to have a narrow frame design of the flat panel display device (Paragraph [0003-0004]).

Response to Arguments
Applicant's arguments with respect to claims 1, 3-10, and 12-18 have been considered but are moot in view of the new ground(s) of rejection. 
In view of arguments, the references of Zhang et al (CN 108630167 A; See US 2021/0225311 A1 for official translation and rejection citations), Wu (CN 109559697 A) and Li (WO 2018/107534 A1; See US 2019/0259338 for official translation and rejection citations), and Zhao (US 2018/0190179 A1) have been used for new ground rejection.
Claims 1 and 10 are rejected in view of newly discovered reference(s) to Wu (CN 109559697 A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        06/06/2022